OFFICE    OF   THE   ATTORNEY        GENERAL    OF   TEXAS
                                         AUSTIN
,




         :xaney Latham
    rjOl3.
    ;;eoretaryof State
    Auatln, Texas
    Dear   8lrr                         opinion HO.
                                        rrer l3etluul



                     Your rsque8t        So
    h&3 been I7MeiVOd #MM!OOQS
    quote fmm your letter  of

                      *For the    tax
           or     bras    round   no ia




                                                or    State,   however,   reolami-
                                               b pubA.iout;lltlea and proo6eded
                                               86 franeailretaus u&or Sub-
        *In thr trlul OY the @me judgaeat was rodered
in favor 0r the piaintiris and against thu State OS
Texas. '3~ JuQper:t  of the trl%l oourt was rubrequently
aftlrmed by tho 3rd Court of Civil Appaels, 174 SW(2dJ 70.
Thls daoision wen rendered Duly 28, 19L3, and DO writ of
error W%B %pplhu? for.
       Y3e0tlon 2 of Art1010 7057b providesasong other
 fhfnge 66 follow8r *P%oridod, bowever, where a olae0
 ootlon1s brought by any tax-parer   all other tax-payers
 bolon~ir~ to tn. OlEOO
        who hare pro9er
9ohm1 not be required to tile esperate wit8 but ahall be
 ontitled to at;Q ~or#raeQ by the Qaolol6a ru#QwoQ la ltoh
 elauu eiotlan. A 018#S aotlon OhUl taoltrdoany llt




       *It    is   to be noted    tha8   the ault broPghtby Texas-
Xexlo%n R&iluayC~~panyan6   San Antonio ROuthwnRtilway
0-y     0oaplIes nlth tibadOfInlLl4sn0s a olism mtloa
a* oontaiaed in th rte6uto rlma +han uom a8 rweJTas
two plalnWia Jo-       ln t&o       but  uutt      tin
                                            le~gu~go
%uQ reproaeated ia suoh olaua Mt 1 oat appoad.n& ln MO
statute preoo4lng the datlnltlm M l oh85 aotbm mom0
pomfblg to lndioate thetekl @eWe8 lxpeeoblng
                                          to alalm
the benoilta Of the 01~0 aotioa should pa~sibl~ bs CWOU
in ths petitionax~otherwl~ raprasekkte6la the Ooit.
       lwna~ous rallr~Q8           ftilln& rLtbl.0 th0 naae olaes
adtTerse-baloaa  and son Antonio ;55outberahave naw aa0
Qwands of thi6 offi    ior a Tuftlnd Of e&k Of&It Of
ircmohlei taxea haratoforo ptildunder protest. Hone of
these railr0aQs, emept           Temm-i~exioorianQ %9anAntonio
::outhern, wore 6QU#t?iWt11y         naLaoQ a0   pulntrtrm   tt   the
petition,and so fplr
                   88 thlroffldellli
                                  abviswl,none04
the otfierslaterruM   la auah suit  but thay mm aantend
thet they ar~ssntttlOa to the benehte of the JuQg000t
runtieredat .+.:7-.burt1
                    of the STEM ol.1~8aa the naned
                                                                373




plalntiffe. :Wer &ate of Jamary 18, 1944yo,ur
departm~t in A latter .mdressed to Non. Tssee Jtmoe,
?tata Treamrer,  apeoif~oally authorlsed a refund to
the plaiotlffr amed itithe ju@.unt.
      *In the lluht of the crbow t;rete,will you
pleaee advlee tr.leGepartrxbntupon t&s foXlowln.g
~QUiXi68:

      *A. Is it neoesMry thnt one olslmlng the
bensilts 0E tho olaas eotlon prmlded r0r la SeOtlon 2
or Artlals 705?(b) be speolfloally named as a plaintiff
              in a suit to reoovor r2mnohi80 taxes.#ald
or lnti3rvercor
under protest.ln or?ferto alsim the benefit8 of e jude-
smnt .ronberedin 8 alass aotlon7
           3pOulU this ~fi'ioarefund the frmohlse taxes
pa%4 $r    pretest to t&o88 railroad soapasiss is the
aem alasr ss Terms MeerisssRailway Caay)aaJand 3sn
Antonio FWuthorn Railway Goap%rw?
           tjhojlathis offlcre in We ll@ht oE the
Court,;?.UW    AppeelsQeelsl&irbtio roforrad'to,  main
ruolusiig mmh ~Ureodr     and eampute Weir t&x08 here-
after unbar Bubaivislos (b) 01‘Artlole 7084Eather thsn
as a publ1~utflity Under %hQhl~lan (Qlan yea hsrete-
fore done?"

                              I.

      So6tion 2 or~Artlol@ 7057b, Vi A. 0. 9., proride8:

      ?Yjmn the paysmit   of aueh tarsa   or f*eBt   a~oeotnpnled
by.auoh nrltten protest,tbs taxpsyqr shall have niasty
(90) bay* fxaslamid dates witth+nrblah 00 file suitfor
the reootery thereof. . .I
La sspeol6llw    true in view al She qualiifeattonr    the atetute
psorltiea of these other tarpayem rho aim11 not bo repulsed
to file separate sulta.      Them other tax#ererel&;      f,",,";g
myso      (1) iuastbe "of the same olamw$
rated In auoh aotion" ad (31 aust "hftt~aOi)Orly proteuted
88 hersln pmwldeu.w       If Q tarpayer is of the 88~28olass as
tho8e Sillng the stilt,and has properly protest&d, he 1s
thdn pZIBittd tieiat@WTetW ia tbt Wit          itIStO@dOf b&ng
re~ulred to tllr an lMepc+ndmt cult. This w60 prmldsd by
w      Lq&alature in ardor to avoid a multfplloity of ruftm.
nota of 1939, 46th Le&lature        9. 8. Ro. 400, iseo.4.
A$eont    mm& a rtatutfmy   provis~oo, this taxpayer~a   attempted
&lpder     ln the ame muit would be iPlpropb& and woald not be
panltted, aa his oakme ef eotion is 8rpuata             end Uietinot
ftolathat      of the plaintiff who brought the auit,
            That affirmative aotion ir re uired oi            the taxpiyor
wlthln  the ninety URy period ia rmihw   Pnuioatiea           by them
&&ultlolml proTis~onmr

              "It wit 18 not broughttidbhln
                                          the t&m aa4within
            muanerBezels b2m3wlddI.
         tit0                     b . thanaed in thatwent
         It   elm11   be    t&e duty of the State 'huasumr to tranrfar
         luoh yamy         Zxwn the ru8pmmo,aooount to the prox#r fund
         . . .
                 Under thlo        rZI,loR, (Baww   inted   out   b   Confer-
enae Oplaton Nai 301$ r-Opinion No. O-640r3”
                                           , 1S at the exptratlon
ef ninety daye sio suit has !xwn film3  by %hsl protortlng tax-
pyer, for t&o rwemery af srloh    taxer, the OOlL00tlogdepart-
imnt oamet 1eLegelly  keep or oauw to be kept ia ru8pense euoh
taw4.




                 *The iaeuea to be Uetemalaed in euoh #tit 6hti.l


          (Emphasis ours)
                seotion 4 of krtlole 7057b protides:



       hereinabove
                              by suoh pub110 offloial and that'
                               taxmmr.   theA and in that
       event it ahall-ibex
                        the d&y o? &e~Stak    Tma8urer to
       rotund auoh unount,together with the pro rata interset
       earned themon, to m&oh tax&nkyer.* (%&pha818 aura)

                Thle prorislon,        as 1* pointed out is Oplaion No.
048l9,~meant8 thet r8fWl              OM  be anda only after  W&utent
fnrorable t0 taxpayer.

                       Seetlon2 rafus to ruoh aotion al)a
                Although
*8Y"us ratfal,"         tt     Is submlttdlthat        it     18   not     a ola88 aotlon
fn the uauaI eenm, but Ls               one   in a very lidted, atabutory
WE%     B th8 01688iO ~18 Of the teX?R (Cma the dOefd1IU&8Or
the emmta.at equity sag be exmiaed to deter&&i8 whether
*wati$&     pro~lslocr          are   mpplloable      to a    gtven ma0 -&7           c. f.
i+J,Sea. 831 Tobla t. PortluM                 Wll$ag        Co., U        Or. 269   62 P.
7631   q elma     aetlt+tir;      e   muftbreu&ht      by one or 110~8 $alntifio,
for tbhmnl.+w sod ethem almUarly*it~ated                                 whm'a a o-
or general iptuest  la InvoWed   or the p&e*    ue ~0 numerous
Chat it would be impraotQ%itbleio bxf them all before the
wart, and their oommm 8ftuatien   snd"Bntmst   -he it pmmlble,
or their grad mmbu    makes it neeesruy   iar one or mare to
mNPr(limlItal1. 1 FX?eexmiOn ~Ud&BE~S   t&h Ed.  950  Se&  4351
20 I?. C.  L. 669, 6ee. 9; 62 C. t. 1001: Sea. 12k   &are there
mum00    bo a maplate deterialnrt~eaot the oontrwereg uithbut
the    prommoe    of   the     pwmm      la   uJmi8   bakmlf l&e plelntlit
lwlaga the sot&n, a mgreeecalrtite Ot *la86 aOtion 86nnot be
aalntelaed. 47 3:.J. 43, Sea. 64, 8cd authorities oited.
           Where there eriete 45mu8 0oraffuUtg of iatrreet
in a gu~stion of a      a olarrasot&en miuiat be maintained.
%kus a bWrOw63 who &d beea ohsrged WUT~OW       interest Ootia
not me for  hfa8elf tmd al8o ior the benefit of other8 wEe
bed paid tha aa.m dstcmdaautuoux-louaiatemlrt to ~eoo*ar such
~~ssent6, althaugh the aetion was Sow&id upon t&e 8fme 8tatute.
ThaPas ** Yecixa:sy Rust   co., 156 IQ* 260, 160 a. -:.1037:
47 C. s. 47, see. 929
           A0 worn said in Trustemor Jaakeon T0wnmhip v.
T&S#iA; 51 Ohlo St. 285,37 N. E. 52).526:
                       'A suit to reewer ba& is qalte 4ilYexent in
            tne      growla uponwhioh a raowerg OM be ha4 frost  R
            suit      ta enfoln8 tax, IA the latterO(l8d,eaah fa
           not only interested in the            question    Involved, but e




                      So here, the rarlous pxot~6tMtm       aust  be W&a
the oowt             (eaahwltain90 days frwnthe date of SiUng his
proteat),            eNher a0 putlw piamirr          or lntww5erts,    beaausor

                      1. The taresarem                    not joid.
                      2. B&ah      proteat Is   8emrato     and dit&laat and
laPet      8tsnd      05   ltb   Awn asl4C8.    0s    netwwlty
                                            the oourt oannot
drteraiae the ralialty of the ixrdirldsmlproteats, rhlah
aze 88xlatly aautrued   uhwe mab or t&e& ia not preamited
and at lame.   0bt10& the partydw lartitute4the wrlli
ir      lntoreste4         only in protin& the validity of hla om         protest
aad       right      w refed,       and ban io no scumer bs maid ce represent
pXOt8StAAtllBOt ~0IWAt.
           3. ikiohpayaient $6 a mparste tzWmablO5.    Aa
-ah taxpayeP6 aauso ot aatlon ir 8opanbe an4 diatinot,
8h4ra la no atmao titlm 01:,8uoh%deAt&ty or interest a* to
bring dli *ithin the tie 8r vimal    ~0p~~~krbit35.
                            t-h.6rights ati awaif         or aaah alab far   wund
ww.bi not bo ae *4ju4la*ti~A                   ror another.
                      5. S-emate doreases            woi0.d be r~~ulrs4 ta raaah
alalm.

                       xeaovarisa wwl.4 haos to be rdJu4&e4
           6. ::a,s?arste
to eaoh alelmant.
           Thcspurpose oi tho requlmme~t in Seatlon 2 of
        7057b, thst ttm proteetlag tnxpeyer mist rth suit
.rirtfcle
~a his alai% within ninety     4eye is to quiet the title to
            ,mneye,
the :~.tst.o*r          and to enabia Cm auspenae acaomt
&tam to be plao8d in the funds to whiab they bslon&. Tf
any otiieroo~struoti.on    then the one we adopt be plaoed
an the *claes  slation’   pravlelau, 5any swpenso ltsm .ziay
r*oaiA in CpiWtiOII lAd6iiAittiy.
           h   SASWBP to YOU? riLr%tiAqUiPy   We hotd that
It 1s naaoeaary for om alaMt&     tha berm&     or the “alaas
nation” provided ln Sootion 2 oi Arblale 7057b-to be speaifl-
any   naree4(LBpi615tirr 5r ln~ommer     in auuh sul~t In order
to moorer Sraaahlse texeo peld uadsr pmatesf.


                                IL

            The judspunt in Capw Eo. 63,609 in the 96th    i
Plstrlat Court  or Trawls County, style4 The Texea !.fexlaan
RallvrayCo., st 61. -8.:z.0. FUmoxa, et al., entare 05
NW. 23, 19.2, rezi40In part 6throlloval
           “It la thereforeordered, .dJu4@      en4 drone4
     br the ammt. . . theft
           “(3)The drremlant,isseeJamas,Raa~unr or tha
     State of Texae, mke proper refuad ae prorIde by
     Extlale7057b,am amended, to saoh eorporatloa of the
     aleea r0r the benetlt 0r whlah thla 8ult he8 bean lnstl-
     tutea an4 whiah
                  o 2;   “v; ygg&llcd with Artlole 7057
     68 6~93ma,9        0 an 1% 0 it to a refund-la aaao
     ulth thla judgmsnt.W (:%lphe81*ours)
              i%r the rwmu18  set out ln anewer to yQur Pirat
lw~~lry, the railroad aaapsnierr8cw demndii%j refund hate
not aoaplied trlth the pr~~l~ltmi of &Mole      7057b eo rret0
entItle them to A refund. There have b06~ no ilndlngs on
the follmis&$, ell of which %r6 eaeentlalto reoaresyr the
DLi:ze  of tliatnxpaye~~ mat t&I taxpayer p&I under PrQtUiit;
thnt ~363ta~~payQrf5protest was valid end stated m.efi0i~~t
~JUA~SJ tent ths crourt aati.05   , am *a eeoh swh taxpsgsr, WA%
1ttzt.i t,utedwithin tha ninety day parlad$ tk amount   duo it
aa R refund.
          Th~rd~r~, you should not,mfumi the franahisr
wea apaf~?under proteat, to the railroad aofnpani~s%n
quastton.


                 .                III.

            The Court of Cfrll Appaalo, fn Fleers; et al.
f~*IWms ~~xiaan Ry. Co,, et al., 174 3. 6'. (Zd) 70, held
that rsilraaa oorporations, regludlsas of whether they
r&ually yafd a tax upon fntan&ibla asIot6, were ontitled
to the fom-JfZths trxenptlonon acrrporatioafrwohise taxea
granted by Artfale 7084, Slotion b, V. A, C. S., to eorpoms-
tions   wow required  by law to pay annually a tax upon
igtaagible  awets+. *  At piwe73 the oeurt  eaiPr
            *Tke erl&mt purpose    of    3ea.      B w-as ta rrlleve
    those   aorpore.tlona Re a oltwa     that     were
    potler for taxatfcsn&I1 of their            pmprrrty %%%&ble
         htangtblr.       ‘i?hhfs wea not aade dependent uponthe
    %%mt     of swh lntmqible8, relatiroly or otherwise.
    A railroad tight imn ~hysfual pnt~erty that maa aotually
    tared at ~61~s of 8im.y&llione and yet ita ~tar&&fbles
    (for  a given   year)    mfght   be amisenod at only (I few hundred,
    and the tax thereon be asgligible, or et least rolativmly
    S0. How~vor. euah raflrmd wQuld Sal& within SSO, B tho
    scme ao ane that gaid a rslativsly great fntangkble tax.
    The the&my of the 4/S axetnption0lsarLy 16 ;i$;s~~pora-
    tloan whom iatan&blee are FeuuireU to be             a
    under th    aat 81% paying       ptom ~6x1~  upon 4 full rendf-
    tlon basis than thallrs       net wit&in the aoti and this wIrethor



           Tktw, fn wswer to your third inquiry, you should
rwlaeritjv auah raU.roadrrand ooiuputetheir tares hereafter
under :ieotioab of Artfolo XV&,  V. 3. (7, S.
           Trustlnr thrt   tno   foregoing rully ~11swer8your
inc,ui%so, b*)nrc?
                                     You!? vary truly




                                         Arthur I..Yeller
                                                hssiatant